CCA 20090650. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, we note that there is no evidence of the authenticity of pages 1-102 of the record of trial. “Neither this Court nor the court below may review and act on such a record.” United States v. Vasquez, 44 M.J. 52 (C.A.A.F. 1996) (summary disposition). Accordingly, it is ordered that said petition is granted on the following specified issue:
WHETHER A PROPER REVIEW UNDER ARTICLE 66(c), UCMJ, HAS BEEN CONDUCTED WHERE THERE IS NO EVIDENCE OF THE AUTHENTICITY OF PAGES 1-102 OF THE RECORD OF TRIAL AS REQUIRED BY ARTICLE 54(a), UCMJ.
The decision of the United States Army Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Army for resubmission to that court for further review. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]